An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Peterson on 9 April 2021. Examiner alleged that the amendment to claim 38 did not overcome Kobayashi et al. or Kobayashi et al. further in view of Huiku, as were applied to claims 38 – 42 in the previous Office action. Examiner particularly noted that Kobayashi et al. discuss an embodiment (Figure 2) for computing methemoglobin values, which were used to compute functional and fractional oxygen saturation values (paragraph [0117]), as well as a second embodiment (Figure 7) permitting computation of met- and carboxyhemoglobin values. With regard to the second embodiment, Kobayashi et al. explain (para [0135] – [0137]) that the processing described with regard to Figure 2 may be implemented with COHb related values, effectively disclosing the amended claim 38 subject matter. Applicant agreed to cancel claims 38 – 42 to permit the other claims to be allowed.
The application has been amended as follows: 
Claims 38 – 42 were cancelled.
The following is an examiner’s statement of reasons for allowance: Applicant cites several references related to optical measurement of blood constituents.  Of particular relevance, Kiani et al. (USPN 7,142,901) teaches an arrangement in which optically measured oxygen saturation values are compensated for Met- and Carboxy-hemoglobin levels (Figures 10 – 12 and the descriptions thereof).  Further, Jarman et al. (USPN .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/ERIC F WINAKUR/Primary Examiner, Art Unit 3791